Citation Nr: 0608535	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2002 rating decision by 
the Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that, in pertinent 
part, denied the veteran's claim for service connection for 
skin cancer and found no new and material evidence had been 
presented to reopen a claim for service connection for 
bilateral hearing loss last denied by the RO in July 1984.

In September 2005, the veteran testified at a travel Board 
hearing before the undersigned and submitted additional 
evidence to the Board regarding his claim with a waiver of 
Agency of Original Jurisdiction ("AOJ") consideration of 
this evidence.

The issue of entitlement to service connection for skin 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1984 decision, the RO denied entitlement to 
service connection for bilateral hearing loss.  That decision 
was not appealed.

2.  The evidence submitted since the July 1984 rating 
decision is neither cumulative nor redundant, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim when considered with previous 
evidence of record.
3.  The competent medical evidence of record on the issue of 
whether the veteran sustained bilateral hearing loss as a 
result of active military service is in equipoise.  


CONCLUSIONS OF LAW

1.  The RO's July 1984 decision denying the veteran's claim 
for service connection for hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  Evidence received since the July 1984 decision is new and 
material and sufficient to reopen the claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for entitlement to service connection for a 
hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

In view of the favorable decision in this matter, any 
notification or assistance deficiency by VA represents 
nothing more than harmless error and there is no prejudice in 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Petition to Reopen the Claim

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  If no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.  

38 C.F.R. § 3.156(a), which defines new and material 
evidence, was amended and that amendment applies to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (2001).  The amendment is applicable in this case as 
the veteran's claim to reopen was filed in February 2002.  
The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2005).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Evidence received since the July 1984 decision includes a 
February 2002 private physician's report from Dr. S.H., M.D., 
showing evidence of hearing loss and an opinion relating that 
hearing loss to the veteran's military service.  The July 
1984 decision, the evidence did not include a medical nexus 
opinion linking the veteran's hearing loss to his military 
service.  

This evidence is not cumulative and redundant and is material 
because it provides evidence towards substantiation of the 
claim, not previously of record.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.

Merits of the Claim

The veteran claims that that he was exposed to noise from 
heavy weapons fire during his active military service and was 
not provided with any kind of protective hearing equipment.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (2005) ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").  Hearing loss was confirmed during 
a February 2002 audiological exam by private physician Dr. 
S.H., M.D. and during an April 2003 VA Audiological 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  As such, the Board finds that the veteran has a 
current disability; that is, bilateral neurosensory hearing 
loss.

An in-service disease or injury is evidenced by the veteran's 
military records.  His reported history of exposure to 
acoustic trauma is entirely consistent with the circumstances 
of his service.  Service records show he was awarded an 
Expert rating for the .30 Calibre Machine Gun, and awarded a 
Sharpshooter rating for Rifle.  He was assigned to the H/H 
1st Med. Tank Battalion (Patton), 131st Armor.  

A link between the disability and an in-service disease or 
injury must, generally be shown by competent medical 
evidence.  Competent medical evidence is evidence that is 
provided by someone who is qualified through education, 
training or experience to offer medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).  

Neither the veteran's SMRs nor his separation examination 
dated February 1961 show evidence of hearing loss.  The 
record also contains audiological examination reports for 
1960, 1961, 1963, 1964, 1967 and 1972, all of which show the 
veteran's hearing was within normal limits.  In April 2003, a 
VA audiologist opined that "this [the aforementioned exams] 
suggests that the veteran's hearing was not significantly 
impaired by noise while in the active service in the early 
1960s...[t]hus it can be stated that the veteran's current 
hearing loss is not likely due to noise exposure while in the 
active military."  

In a February 2002 private physician's report, Dr. S.H. 
opined that "the hearing loss experienced by the veteran is 
certainly of a type which is very much compatible with past 
noise exposure.  Being exposed to artillery and armour fire 
is highly associated with higher range NS [neurosensinoral] 
hearing loss and certainly could likely have been a 
precipitating factor" in the veteran's currently diagnosed 
hearing loss.

The veteran's wife submitted several statements regarding 
letters and phone calls with her husband while he was on 
active duty in which he complained to her of the long hours 
in a tank and loud noises from the 90 mm main gun and two 
machine guns that were fired frequently.  He described his 
ears as "numb or dead to sound" when the daily activities 
stopped.

By statute, the Board is required to consider all 
information, including all lay and medical evidence of record 
in a case before it.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. §5107(b) 
(2002); 38 C.F.R. § 3.102 (2005).  

In this case, there are two competent medical opinions; one 
linking the veteran's hearing loss to his military service, 
and the other finding no link between the veteran's hearing 
loss and his military service evidence.  There is no sound 
basis for choosing one medical opinion over the other, and 
the evidence is in equipoise.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the veteran and the claim must be 
granted.  See 38 U.S.C.A. § 5107 (2002).  Accordingly, the 
Board finds that the veteran has bilateral hearing loss as a 
result of his military service.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

Further development of the claim is needed before appellate 
action may be completed in this case.  

The veteran claims entitlement to service connection for his 
history of skin cancer as a result of unprotected exposure to 
the sun while on active duty at Fort Irwin, California 
located in the Mojave Desert.  He claims he was exposed to 
the sun for many hours every day for 10 months and that his 
skin would frequently burn and blister as a result.  He has 
been diagnosed with skin cancer repeatedly since 1976 when he 
had his first basal cell removed from his nose and continues 
to require medical care to monitor new growths.

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2005).  The Board finds that a VA 
examination is necessary to determine the etiology of the 
veteran's post-service diagnoses and treatment for skin 
cancer.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to determine the etiology of 
any skin cancer.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the skin cancer is related to active 
service.

2.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the issue of 
entitlement to service connection for skin 
cancer should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


 
______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


